United States Court of Appeals
                           For the First Circuit
No. 03-2439

                               IRAJ DANAIPOUR,
                           Petitioner, Appellant,

                                        v.

                             KRISTINA MCLAREY,
                           Respondent, Appellee.



                                   ERRATA


     The opinion of this Court, issued on October 12, 2004, should

be amended as follows.

     In   the   sentence    on   page    7,   line   21,   add   "order"   after

"district court".